DETAILED ACTION

This office action is responsive to communication(s) filed on 5/17/2022.
 	Claims 7 and 15 are canceled.
	Claims 21-22 are new claims.
Claims 1-6, 8-14 and 16-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents 8,897,053 : 9,424,888 : 9,659,628 : 10,497,425 and 10,923,176 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6, 8-14 and 16-22 are allowed.
Regarding claim 1, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a semiconductor device, as amended.
Regarding claims 2-6 and 8, they are allowable at least because they are dependent on independent claim 1.
The closest prior art, Lee et al. (US 20050007835) discloses similar teachings but fails to disclose the limitations recited above. Lee thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 9, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a semiconductor device, as amended.
Regarding claims 10-14 and 16, they are allowable at least because they are dependent on independent claim 9.
The closest prior art, Lee et al. (US 20050007835) discloses similar teachings but fails to disclose the limitations recited above. Lee thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 17, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a method performed on a vertically-aligned stack of memory devices, as amended.
Regarding claims 18-22, they are allowable at least because they are dependent on independent claim 17.
The closest prior art, Lee et al. (US 20050007835) discloses similar teachings but fails to disclose the limitations recited above. Lee thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827